Citation Nr: 1029699	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for dysthymic disorder for the period from September 13, 1996, 
through August 24, 2000. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability prior to 
August 25, 2000.

(The issues of whether there was clear and unmistakable error in 
the September 2005 Board decision denying an initial evaluation 
in excess of 50 percent for dysthymic disorder for the period 
from September 13, 1996, through August 24, 1996, and denying a 
total rating prior to August 25, 2000, will be considered in a 
separate decision.) 



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to December 
1986.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that concluded new and 
material evidence had not been received to reopen claims for an 
initial evaluation in excess of 50 percent for dysthymic 
disorder, for the period from September 13, 1996, through August 
24, 2000, and for a total rating prior to August 25, 2000.  Given 
that the underlying claims involve the question of an increased 
rating, the Board has recharacterized the issues as set forth on 
the preceding page.



FINDINGS OF FACT

1.  In a in September 2005 decision, the Board denied the 
Veteran's claim of entitlement to an initial evaluation in excess 
of 50 percent for dysthymic disorder for the period from 
September 13, 1996, through August 24, 2000.  

2.  In a in September 2005 decision, the Board denied the 
Veteran's claim for a total rating prior to August 25, 2000.

3.  The Veteran did not appeal the September 2005 Board 
determination to the United States Court of Appeals for Veterans 
Claims (Court).


CONCLUSIONS OF LAW

1.  An evaluation in excess of 50 percent for dysthymic disorder 
for the period from September 13, 1996, through August 24, 2000, 
is denied as a matter of law.  38 U.S.C.A. § 7103 (West 2002).

2.  A total rating based on individual unemployability due to 
service-connected disability prior to August 25, 2000, is denied 
as a matter of law.  38 U.S.C.A. § 7103 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

In addition, the Board points out that there are some claims to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason v. 
Principi, 16 Vet. App. 129.  The Court has held that the VCAA 
does not affect matters on appeal when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Thus, with respect to the claims on appeal, the 
Board concludes that no further action is necessary under the 
VCAA, since all evidence needed to adjudicate the claim is of 
record.

Analysis 

The Board notes that it denied the issues currently on appeal in 
a September 2005 determination.  That decision became final.  See 
38 C.F.R. § 1100 (2009).  The Veteran sought reconsideration of 
the decision.  However, she was notified by letter dated March 
2006 that her motion for reconsideration did not demonstrate that 
the Board's decision contained obvious error.  It is also noted 
she did not file an appeal with the Court.  

The Veteran asserts a higher rating should have been assigned for 
her service-connected dysthymic disorder for the period from 
September 13, 1996, through August 24, 2000, and that a total 
rating based on individual unemployability due to service-
connected disability was warranted prior to August 25, 2000.  
These matters were adjudicated in the September 2005 decision.  
Accordingly, the issues currently before the Board are considered 
res judicata.  That is to say, the question has been settled.  
See Flash v. Brown, 8 Vet. App. 332, 340 (1995); see also Routen 
v. West, 142 F.3d 1434, 1437-38 (Fed. Cir. 1998) (applying 
finality and res judicata to VA decisions).  In sum, the issues 
of entitlement to an initial evaluation in excess of 50 percent 
for dysthymic disorder for the period from September 13, 1996, 
through August 24, 2000, and for a total rating prior to August 
25, 2000 were the subject of a prior, final decision by the Board 
in September 2005.  Under the doctrine of res judicata, there can 
be only one valid decision on any adjudicated issue or claim.  
See DiCarlo v. Nicholson, 20 Vet. App. 52 (2006); see also 
Bissonnette v. Principi, 18 Vet. App. 105, 12 (2004) ("In 
essence, the res judicata precedent ensures that a litigant may 
have his or her day in Court, but not two or three.").  The only 
basis for such a determination is a finding of clear and 
unmistakable error in the Board's decision, and that matter will 
be the subject of a separate decision of the Board.  

The appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, and the claim is denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

An initial evaluation in excess of 50 percent for dysthymic 
disorder for the period from September 13, 1996, through August 
24, 2000, is denied.

A total rating based on individual unemployability due to 
service-connected disability prior to August 25, 2000, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


